Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 5/3/2022.  Claims 1-2 and 10-20 are cancelled; claim 9 is amended.  Accordingly, claims 3-9 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (US 2006/0167159 A1) in view of Soddemann et al (US 2010/0029857 A1), and Ogawa et al (US 2012/0302674 A1).
Prior to setting forth the rejection, it is noted that the recitation of “formulated to be bonded to a fluororubber composition layer to produce a rubber laminate structure in which interfacial peeling is prevented when processing the rubber laminate structure at temperatures of 160-1750C” in the preamble (cf. independent claim 9) is deemed to be a statement of purpose or intended use that results in claimed properties which is not seen to result in any structural difference between acrylic rubber composition of the present claims and cited prior art and hence the preamble fails to limit the claim. MPEP § 2111.02.
Regarding claim 9, Kubota et al disclose, in example 1, a composition comprising acrylic rubber “a” (i.e. reads on carboxyl-group containing acrylic rubber in present claim 9, see paragraphs 0130 and 0136), hexamethylenediamine carbamate crosslinking agent (i.e. reads on a crosslinking agent for carboxyl group-containing acrylic rubber in present claim 9), 0.5 parts by weight of octadecylamine (i.e. reads on primary amine of general formula RNH2 where R is an aliphatic hydrocarbon having 18 carbon atoms and its amount in present claim 9), 2 parts by weight of 1,3-di-o-tolylguanidine crosslinking accelerator (i.e. reads on guanidine based crosslinking accelerator and its amount in present claim 9).  The acrylic rubber, in production example 1, comprises 50 parts by weight of ethyl acrylate, 34 parts by weight of butyl acrylate and 14 parts by weight of 2-methoxyethyl acrylate (paragraph 0130) for a total of 98% by weight - i.e. reads on alkyl (meth)acrylate and alkoxyalky (meth)acrylate present in amounts of 83% or more in the carboxyl group-containing acrylic rubber in present claim 1.  
Kubota et al are silent with respect to 1,4-diazabicyclo[2.2.2]octane (DABCO); and amount of DABCO.
However, regarding DABCO, Kubota et al in the general disclosure teach that if the acrylic rubber has hydroxyl groups as crosslinking sites in addition to carboxyl groups, it is preferable to use crosslinking accelerators such as tertiary amine compounds (paragraph 0097).  Examples of tertiary amine compounds include 1,8-diazabicyclo[5.4.0]-undecene-7 (paragraph 0100).  Additionally, Soddemann et al disclose a vulcanizable polymer composition which is characterized by a specific combination of a polyamine crosslinking agent and a particular crosslinking accelerator (abstract) containing at least one bi- or polycyclic aminic base (paragraph 0016).  The incorporation of a particular combination of bi- or polycyclic amine base preferably selected from the group consisting of 1,8-diazabicyclo[5.4.0]-undecene-7 (DBU) and 1,4-diazabicyclo[2.2.2]octane (DABCO) and a polyamine crosslinking agent in a polymer composition results in an improvement in crosslinking density and surprisingly and unexpectedly at the same time in an improvement of the mechanical values even though a lower concentration of the crosslinking accelerator is used.  The improvements in mechanical properties can manifest in a number of ways including an increase in curing density, higher values in the modulus 100 and improved compression set when compared to vulcanizate made without the strong organic base preferably DABCO (paragraph 0062).  The rubber preferably comprises α,β-ethylenically unsaturated dicarboxylic acid monoester monomer as the third monomer unit.  The tensile strength of polymer vulcanizate obtained after crosslinking tends to show an improvement when the rubber contains α,β-ethylenically unsaturated dicarboxylic acid monoester monomer (paragraph 0085).  Further copolymerizable monomers include α,β-ethylenically carboxylate ester monomers such as methyl acrylate, ethyl acrylate (paragraph 0116) in amounts of equal to or less than 80% (paragraph 0121).  Therefore, in light of the teachings in Soddemann et al and given that Kubota et al contemplate using tertiary amines such as 1,8-diazabicyclo[5.4.0]-undecene-7 in polymer compositions comprising elastomers including acrylic monomers, it would have been obvious to one skilled in art prior to the filing of present application, to use 1,4-diazabicyclo[2.2.2]octane, for above mentioned advantages in addition to the equivalence of 1,8-diazabicyclo[5.4.0]-undecene-7 and 1,4-diazabicyclo[2.2.2]octane to function as crosslinking accelerators.   
Regarding amount of DABCO, examples of crosslinking accelerators in Ogawa et al include diazabicycloalkene compound (paragraph 0184).  The crosslinking accelerator is used in amounts of 0.1 to 10% by weight.  If the content of crosslinking accelerator is within the above range, crosslinking is sufficiently performed and the obtained cross-linked rubber product is excellent in mechanical properties.  If the crosslinking accelerator is too small, the crosslinking does not proceed sufficiently and the cross-linked rubber product may become inferior in mechanical properties, while if the crosslinking accelerator is too great, the crosslinking rate becomes too fast and blooms of crosslinking accelerator are liable to from at the surface of obtained cross-linked rubber product or it is liable to become too hard (paragraph 0198).  Therefore, in light of the teachings in Ogawa et al and given that Soddemann et al contemplate using crosslinking accelerator such as DABCO in lower concentrations, it would have been obvious to one skilled in art prior to the filing of present application to include diazabicyclo compound such as DABCO in overlapping amounts of 0.1 to 3 parts by weight, for above mentioned advantages.
Regarding claims 3-4, see example 1, of Kubota et al, wherein the composition comprises hexamethylenediamine carbamate crosslinking agent.  Examples of aromatic polyamine compounds include 2,2-bis[4-(4-aminophenoxy)-phenyl]propane (paragraph 0074).
Regarding claim 5, see example 1, of Kubota et al, wherein the composition comprises 0.5 parts by weight of 1,3-di-o-tolylguanidine (paragraph 0136).
Regarding claim 6, Kubota et al teach that when the acrylic rubber has a halogen atom as crosslinking sites in addition to a carboxyl group it is preferable to use as a crosslinking accelerator a thiuram sulfide having 2 to 30 carbon atoms (paragraph 0092).  Examples of thiuram sulfide include tetramethylthiuram disulfide (paragraph 0094).  The crosslinking accelerator is used in amounts of 0.3 to 10 parts by weight based on 100 parts by weight of acrylic rubber (paragraph 0104).
Regarding claim 7, examples of crosslinking accelerators, in Ogawa et al, include thiourea compound (paragraph 0183) such as N,N’-diphenylthiourea (paragraph 0196) in amounts of 0.3 to 10 parts by weight (paragraph 0198).
Regarding claim 8, see example 1, of Kubota et al, wherein the composition comprises 0.5 parts by weight of octadecylamine (i.e. reads on stearyl amine and amount of component C in present claim 8).
Response to Arguments

Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. It is noted that some of the arguments presented in this amendment were addressed earlier in office action mailed 2/11/2011 and incorporated here by reference.  Only those arguments that are newly presented are addressed below.  

Specifically, applicant argues that (A) it is believed that reciting a composition is “formulated … to be bonded … to produce … a rubber laminate …” incurs a “structural” limitation to the claims and describes how the composition is structurally made; (B) in response to Examiner’s concern that “at higher temperatures even DABCO would vaporize” applicant has amended claim 9 to recite “when processing the rubber laminate at temperatures of 160-1750C”.  This is commensurate with applicant’s working examples.  The extent of comparative tests that Examiner suggested in interview conducted on 4/20/2022 are normally used to prove criticality of range end points when such range end points are to be proven as being critical to establish unexpected results.  The DBU and DABCO might be considered equivalent in respect to their functioning as crosslinking accelerators but are not in the context of applicant’s disclosed and claimed invention of forming rubber laminates at process temperatures of 160-1750C; (C) neither Kubota nor Soddermann et al mention forming laminates and do not recognize the problem with interfacial peeling.  Applicant has demonstrated that use of DBU caused interfacial peeling while DABCO does not.  
With respect to (A), it is the Office’s position that “to be bonded” is a future tense and indicates that it is the intended use of the composition to form a laminate and does not incur a “structural” limitation to the claimed carboxyl group-containing acrylic rubber compositions.  Note that the claims are drawn to a composition and not a laminate.
With respect to (B), it is the Office’s position that curing has an impact the interfacial peeling which is in turn dependent on components in the composition including curing sites on the acrylic rubber, curing catalyst, other accelerators in addition to the DABCO.  Hence, the scope of claims is not commensurate with showing of unexpected results.
With respect to (C), it is the Office’s position that present claims are not drawn to a laminate but are to a composition.  Hence, the composition of Kubota in view of Soddermann meets the positively recited limitations of present claims.  Additionally, case law holds that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARUNA P REDDY/Primary Examiner, Art Unit 1764